         Case 1:04-cv-00814-RCL Document 362 Filed 03/29/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
ROGER HALL, et al.,                    )
                                       )
      Plaintiffs,                      )
                                       )
      v.                               ) Civil Action No. 04-0814 (RCL)
                                       )
CENTRAL INTELLIGENCE AGENCY,           )
                                       )
      Defendant.                       )
______________________________________ )

                                    JOINT STATUS REPORT

       Defendant, the Central Intelligence Agency (“CIA” or “Agency”), and Plaintiffs Roger

Hall (“Hall”), Studies Solutions Results, Inc., (“SSRI”) and Accuracy in Media, Inc., (“AIM”)

jointly submit this status report to apprise the Court of the status of the parties’ discussions

regarding attorneys’ fees in this Freedom of Information Act (“FOIA”), Privacy Act (“PA”) and

JFK Records Act matter. Accordingly, the parties state as follows:

       1.       On November 30, 2020, the Court ordered the parties to meet and confer

regarding attorneys’ fees and to file a status report on January 29, 2021, addressing the potential

for settlement and proposing a schedule for any fee litigation that may be required. See ECF. No.

353.

       2.       On January 27, 2021, counsel for AIM, John Clarke, sent the CIA an itemization

of his hours.

       3.       On January 27, 2021, counsel for Plaintiffs Hall and SSRI, James H. Lesar, sent a

preliminary itemization of his hours, and indicated he was gathering additional billing statements

for himself and others who worked on the case. To date, the CIA has not been provided an

updated itemization.
         Case 1:04-cv-00814-RCL Document 362 Filed 03/29/21 Page 2 of 3




       4.      The CIA will be shortly presenting settlement offers to Plaintiffs’ counsels.

       5.      Accordingly, based on the above, the parties respectfully propose that they

provide another update by April 30, 2021, on the parties’ discussion pertaining to the potential

for settlement and proposing a schedule for any fee litigation if necessary. (See separate report

by Plaintiff Hall at Attachment A).

       A proposed order is attached.


Dated: March 29, 2021                  Respectfully submitted,


                                       /s/ James H. Lesar
                                       James H. Lesar, Bar No. 114413
                                       Counsel for plaintiffs Roger Hall and
                                       Studies Solutions Results, Inc.
                                       930 Wayne Avenue
                                       Unit 1111
                                       Silver Spring, MD 20910
                                       (301) 328-5920
                                       jhlesar@gmail.com


                                       /s/ John H. Clarke
                                       John H. Clarke, Bar No. 388599
                                       Accuracy in Media, Inc.
                                       1629 K Street, NW
                                       Suite 300
                                       Washington, DC 20006
                                       (202) 344-0776
                                       Fax: (202)332-3030
                                       johnhclarke@earthlink.net

                                       Counsel for Plaintiffs

                                       CHANNING D. PHILLIPS, D.C. Bar #415793
                                       Acting United States Attorney

                                       BRIAN P. HUDAK
                                       Acting Chief, Civil Division


                                       By: /s/ Kathleene Molen
                                       KATHLEENE MOLEN
                                       Assistant United States Attorney

                                                 2
Case 1:04-cv-00814-RCL Document 362 Filed 03/29/21 Page 3 of 3




                      555 4th Street, N.W.
                      Washington, District of Columbia 20530
                      (202) 803-1572
                      Kathleene.Molen@usdoj.gov

                      Counsel for Defendant




                               3
